Citation Nr: 1311862	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  11-28 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel










INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the Appellant, served on active duty from December 1951 to August 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran's service-connected disabilities are bilateral hearing loss, rated 60 percent, and tinnitus, rated 10 percent, for a combined rating of 60 percent.  As the disabilities have a common etiology and affect a single body system, the disabilities are considered a single disability and the percentage standard of 60 percent for a single disability under 38 C.F.R. § 4.16(a) is met.  

As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. 






Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since March 2010. 

2.  Afford the Veteran a VA examination to determine whether hearing loss and tinnitus prevent the Veteran from securing or follow substantially gainful employment.  The VA examiner should consider the Veteran's level of education and previous work experience, but not his age or any nonservice-connected disability. 

3.  After the above development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

